Title: Nicholas P. Trist to James Madison, 8 April 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University
                                
                                 April 8. 28.
                            
                        
                        
                        I have searched the papers here in vain, for the power of attorney; and it will be impossible to return to
                            Monticello and get back, in time for to-day’s post. You may expect to hear from me again, by the next. Meanwhile, with
                            thanks for the English papers, accept my affectionate salutations
                        
                        
                            
                                Nichs: P: Trist
                            
                        
                    